THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

            The State, Respondent,

            v.

            Demario Monte Thompson, Petitioner.

            Appellate Case No. 2017-001992


       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


                        Appeal From Lancaster County
                     Brian M. Gibbons, Circuit Court Judge


                             Opinion No. 27878
                   Heard March 28, 2019 – Filed April 3, 2019


             CERTIORARI DISMISSED AS IMPROVIDENTLY
                           GRANTED


            Appellate Defender Joanna K. Delany, of Columbia, for
            Petitioner.

            Attorney General Alan McCrory Wilson, Senior
            Assistant Deputy Attorney General Deborah R.J. Shupe,
            both of Columbia, and Solicitor Douglas A. Barfield, Jr.,
            of Kershaw, all for Respondent.


PER CURIAM: We granted Demario Thompson's petition for a writ of certiorari
to review the decision of the Court of Appeals in State v. Thompson, 420 S.C. 386,
803 S.E.2d 44 (Ct. App. 2017). We now dismiss the writ as improvidently granted.
DISMISSED AS IMPROVIDENTLY GRANTED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.